IN THE
                         TENTH COURT OF APPEALS



                                No. 10-13-00228-CV

                          IN RE ANTHONY REBECCA


                               Original Proceeding



                          MEMORANDUM OPINION


      The petition for writ of mandamus is denied. TEX. R. APP. P. 52.8(d).



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition Denied
Opinion delivered and filed July 25, 2013
[OT06]